Name: Commission Regulation (EEC) No 1699/80 of 30 June 1980 fixing the provisional amount of the production levy on isoglucose in respect of the period 1 July 1980 to 30 June 1981
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 166/88 Official Journal of the European Communities 1 . 7 . 80 COMMISSION REGULATION (EEC) No 1699/80 of 30 June 1980 fixing the provisional amount of the production levy on isoglucose in respect of the period 1 July 1980 to 30 June 1981 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1592/80 of 24 June 1980 on the application of the system of production quotas in the sugar and isoglu ­ cose sectors during the period 1 July 1980 to 30 June 1981 ( i), the intervention price for raw beet sugar, the minimum prices for beet, the threshold prices, the maximum amount of the production levy and the amount of the repayment to offset storage costs and the coefficient for calculating the special maximum quota (7) fixed the minimum price for beet outside the basic quota at 2317 ECU per tonne and the maximum amount of the sugar production levy at 12-98 ECU per 100 kilograms ; Whereas the abovementioned minimum prices for beet refer to beet of standard quality with a yield per tonne of 130 kilograms of white sugar ; whereas the burden on beet growers will accordingly be 7-64 ECU per 1 00 kilograms of white sugar ; whereas, accord ­ ingly, the part of the sugar production levy which, in principle, will be payable to sugar manufacturers for the sugar year 1980/81 will be 5-34 ECU per 100 kilo ­ grams of white sugar ; whereas, since the amount of the sugar production levy is not yet fixed, the amount of the isoglucose production levy should be fixed at once provisionally for the period 1 July 1980 to 30 June 1981 as stated in Article 1 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Isoglucose, Having regard to Council Regulation (EEC) No 1111 /77 of 17 May 1977 laying down common provi ­ sions for isoglucose (2), as last amended by Regulation (EEC) No 1293/79 (3), and in particular Article 9 ( 10) thereof, Whereas Article 2 ( 1 ) of Regulation (EEC) No 1592/80 extends the application of Article 9 of Regulation (EEC) No 1111 /77 to the period 1 July 1980 to 30 June 1981 ; Whereas Article 9 (8) of Regulation (EEC) No 1 1 1 1 /77 lays down that, for the period in question, the amount of the production levy on isoglucose is to be equal to the part of the production levy oh sugar fixed for the corresponding sugar year which is to be paid by manu ­ facturers, by virtue of Article 28 of Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organization of the market in sugar (4), as last amended by Regulation (EEC) No 1396/78 (5); HAS ADOPTED THIS REGULATION : Article 1 The provisional amount of the production levy on isoglucose shall be fixed for the period 1 July 1980 to 30 June 1981 at 5-34 ECU per 100 kilograms of dry matter . Whereas Council Regulation (EEC) No 1593/80 of 24 June 1980 fixing, for the 1980/81 sugar year, the sugar prices, the standard quality of beet and the coef ­ ficient for calculating the maximum quota (6) fixed the minimum price for beet for the surplus area at 33 - 10 ECU per tonne ; whereas Council Regulation (EEC) No 1594/80 of 24 June 1980 fixing, for the 1980/81 sugar year, the derived intervention prices, Article 2 This Regulation shall enter into force on 1 July 1980 . i ) OJ No L 160, 26 . 6 . 1980, p. 12. *) OJ No L 134, 28 . 5 . 1977, p. 4 . i) OJ No L 162, 30 . 6 . 1979, p. 10 . *) OJ No L 359, 31 . 12 . 1974, p. 1 . 5 ) OJ No L 170, 27 . 6 . 1978 , p. 1 . 6) OJ No L 160, 26 . 6 . 1980, p. 14. ( 7) OJ No L 160, 26 . 6. 1980, p. 16 . 1 . 7 . 80 Official Journal of the European Communities No L 166/89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1980 . For the Commission Finn GUNDELACH Vice-President